       Case 1:21-cv-00059-SPW-TJC Document 2 Filed 05/24/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  JERRED BERNS, individually, and         CV 21-59-BLG-SPW-TJC
  as next friend to his minor children;
  E.B.; and L.B.,
                                          ORDER
                          Plaintiffs,

            vs.

  ENTRANS INT’L, LLC; PSC
  CUSTOM, LLC, d/b/a POLAR
  SERVICES CENTER; ALAN
  ROTH; and DOES 1-5;

                          Defendants.


      Defendants removed this action on May 24, 2021 from the Montana

Thirteenth Judicial District Court, Yellowstone County, alleging fraudulent joinder

of Defendant Alan Roth. (Doc. 1.) The Court notes that among Plaintiffs are

minors identified by name.

      Pursuant to Fed. R. Civ. P. 5.2(a)(3) and 5.2(d), and in conformance with the

Guide for Filing in the District of Montana § 6(d)(i), the Notice of Removal and

attached Exhibits should be sealed and redacted materials re-filed naming the

minors by initials only. Accordingly,
      Case 1:21-cv-00059-SPW-TJC Document 2 Filed 05/24/21 Page 2 of 2



      IT IS HEREBY ORDERED that the Notice of Removal and Exhibits (Docs.

1, 1-1, 1-2, 1-3, 1-4, 1-5) be SEALED and Defendants shall re-file redacted

versions in conformance with the above rules and guidance.

      IT IS FURTHER ORDERED that the Clerk of Court amend the docket

caption to reflect the named parties in the redacted Notice of Removal materials.

(See Doc. 1-1; see e.g. Caption, supra.)

      DATED this 24th day of May, 2021.

                                       __________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
